ON REHEARING
Before: Mackenzie, P.J., and Marilyn Kelly and T. M. Burns,* JJ.
Mackenzie, P.J.
This case was submitted to this panel previously on the sole issue of whether the trial court erred in ordering the defendant father *515to pay child support beyond the child’s eighteenth birthday. Our majority opinion, decided November 6, 1989, Adkins v Adkins, 181 Mich App 81; 448 NW2d 741 (1989), affirmed the trial court’s award of post-majority support. Judge T. M. Burns dissented from that opinion.
Defendant’s timely motion for rehearing based upon the Michigan Supreme Court’s release on November 8, 1989, of Smith v Smith, 433 Mich 606; 447 NW2d 715 (1989), was granted.
In view of the holding of Smith v Smith, we are constrained on rehearing to vacate the trial court’s award of postmajority child support dated August 30, 1988, and remand for proceedings consistent with Smith, supra.
Remanded. We retain no further jurisdiction.